340 F.2d 711
Hubert Vernon HARDIN, Appellant,v.UNITED STATES of America, Appellee.
No. 21021.
United States Court of Appeals Fifth Circuit.
January 20, 1965.

Henry Gonzalez, Tampa, Fla., for appellant.
Thomas J. Hanlon, III, Sp. Asst. U. S. Atty., Tampa, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
The appellant claims that his conviction for conspiracy to enter a building with intent to steal money insured by the Federal Deposit Insurance Corporation should be reversed for failure of the trial court to grant in its entirety his motion to suppress evidence obtained from him by Mexican officers at the time of his arrest in Mexico, and to sustain an objection to the charge to the jury. While the trial court was justified in overruling the motion to suppress for the reasons set out in connection with this same search in the opinion affirming the conviction of this defendant on the substantive offense, Hardin v. United States, 5 Cir., 1963, 324 F.2d 553, the appellant's contention here is without merit for the further reason that even though the motion to suppress was overruled after a hearing in the absence of the jury, no evidence of the fruits of the search was ever offered in the jury's presence. The court's charge was correct and fair, and there is not sufficient merit in the objection to it to warrant discussion.


2
The judgment of the trial court is affirmed.